Citation Nr: 0902386	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  05-24 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for the 
period prior to January 13, 2006, and an initial rating 
higher than 10 percent for the period effective from January 
13, 2006, for a left shoulder disability.  

2.  Entitlement to an initial compensable rating for 
bilateral pes planus. 

3.  Entitlement to an initial compensable rating for allergic 
sinusitis and rhinitis.  

4.  Entitlement to an initial compensable rating for 
hypertension.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1984 to October 2004.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  The veteran subsequently relocated 
and the Waco, Texas RO is currently handling his appeal.  

In a February 2006 rating decision, the RO granted a 10 
percent rating for the left shoulder disability, effective 
from January 13, 2006.  The veteran continued his appeal for 
a higher rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  Prior to January 13, 2006, the left shoulder disability 
was manifested by slight impairment of the left shoulder on 
the basis of pain, weakness, and fatigability with no 
limitation of motion; for the period beginning January 13, 
2006, the left shoulder disability is manifested by pain and 
slight limitation of motion of the left arm (flexion and 
abduction to 170 degrees); for the entire period under 
consideration, there is no objective evidence of any shoulder 
deformities, bony abnormalities, ankylosis, or dislocations.

2.  From the effective date of service connection, bilateral 
pes planus is manifested by arch pain without a weightbearing 
line over or medial to the great toes, inward bowing of the 
tendo achillis, and pain on manipulation of the feet; 
objective findings demonstrate a mild condition.

3.  From the effective date of service connection, allergic 
sinusitis and rhinitis are manifested by complaints of post-
nasal drainage and congestion; objective findings show mild 
swelling involving the middle and inferior turbinates, 30 
percent nasal obstruction on the right side, and 20 percent 
nasal obstruction on the left side, without evidence of nasal 
polyps, antibiotic treatment for sinusitis, or episodes of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.

4.  From the effective date of service connection, 
hypertension is shown by diastolic pressure that is 
predominantly less than 100, systolic pressure that is 
predominantly less than 160, and a history of diastolic 
pressure that is predominantly less than 100 with a 
requirement for continuous medication for control.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for the 
period prior to January 13, 2006, and an initial rating 
higher than 10 percent for the period effective from January 
13, 2006, for a left shoulder disability, have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 
(2008).  

2.  The criteria for an initial compensable rating for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.7, 4.71a, Diagnostic Code 
5276 (2008).

3.  The criteria for an initial compensable rating for 
allergic sinusitis and rhinitis have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.7, 4.97, 
Diagnostic Codes 6510, 6522 (2008).

4.  The criteria for an initial compensable rating for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. § 4.7, 4.104, Diagnostic Code 7101 
(2008).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice must include the 
type of evidence needed to substantiate a claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post-adjudication VCAA notice by 
letters, dated in January 2004, March 2006, and May 2008.  
The veteran was notified of the evidence needed to 
substantiate the claims for a higher rating, namely, evidence 
indicating an increase in severity and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the veteran was notified that VA would obtain 
VA records and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records or with his 
authorization VA would obtain any such records on his behalf.  
The March 2006 notice included the provisions for the 
effective date of the claim and for the degree of disability 
assignable for the claim.  The May 2008 letter included the 
general notice of the criteria of the Diagnostic Code under 
which the claimant is rated for each of his disabilities, 
which consists of a specific measurement or test result.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim); and of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life). 

To the extent that the VCAA notice of March 2006 and May 2008 
came after the initial adjudication, the timing of the notice 
did not comply with the requirement that the notice must 
precede the adjudication.  The procedural defect was cured as 
after the RO provided substantial content-complying VCAA 
notice the claims were readjudicated, as evidenced by the 
supplemental statements of the case, dated in March 2008 and 
July 2008.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007) (Timing error cured by adequate VCAA notice and 
subsequent readjudication without resorting to prejudicial 
error analysis.).  



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran was afforded the 
opportunity for a personal hearing, but he withdrew his 
hearing request in August 2005.  The RO has obtained service 
medical records and VA records.  The veteran has not 
identified any additional evidence for the RO to obtain on 
his behalf.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claims.  38 U.S.C.A.§ 5103A(d).  
The veteran was afforded VA examinations in January 2004 
(pre-discharge), August 2005, January 2006, and February 
2008, specifically to evaluate the nature, etiology, and 
severity of the disabilities at issue.  As there is no 
indication of the existence of additional evidence to 
substantiate the claims, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various 
disabilities.38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

The pertinent evidence in the file consists of service 
medical records, VA outpatient records, and VA examinations 
conducted in January 2004 (pre-discharge), August 2005, 
January 2006, and February 2008.  

Left Shoulder Disability

The veteran's left shoulder disability, status post 
dislocation, has been evaluated as noncompensable from the 
effective date of service connection in October 2004, and 10 
percent disabling effective January 13, 2006, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5203.  Under Code 5203, for 
impairment of the minor, or non-dominant, clavicle or 
scapula, a 10 percent rating requires malunion of the 
clavicle or scapula or nonunion of the clavicle or scapula 
without loose movement.  A 20 percent rating requires 
nonunion of the clavicle or scapula with loose movement or 
dislocation of the clavicle or scapula.  

Under Diagnostic Code 5200, when there is favorable ankylosis 
of the scapulohumeral articulation, with abduction to 60 
degrees, can reach mouth and head, the minor arm is rated 20 
percent.  Under Diagnostic Code 5201, when arm motion is 
limited at the shoulder level, or when arm motion is limited 
to a point midway between the side and shoulder level, the 
minor (or non-dominant) arm is rated 20 percent.  

The Rating Schedule provides that a normal range of motion of 
the shoulder is 0 degrees to 180 degrees on flexion and 
abduction, 0 degrees to 90 degrees on internal rotation, and 
0 degrees to 90 degrees on external rotation.  38 C.F.R. § 
4.71, Plate I. 

Under Diagnostic Code 5202, for impairment of the humerus, a 
20 percent rating requires malunion with moderate deformity, 
or recurrent dislocation at the scapulohumeral joint with 
infrequent episodes and guarding of movement only at the 
shoulder level.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

At the time of a pre-discharge VA examination in January 
2004, the veteran complained of a general feeling of weakness 
of the left shoulder.  He had not had any dislocations since 
the initial dislocation.  He reported that with weightlifting 
or doing any work involving full use of the shoulder, he had 
a feeling of instability.  Performing work overhead with full 
abduction of the arm was somewhat limited with a feeling of 
weakness and fatigability.  Examination of the left shoulder 
did not reveal any atrophy or deformity.  There was no intra-
articular crepitation on manipulation of the left shoulder.  
Active and passive range of motion was abduction to 180 
degrees, flexion to 180 degrees, and extension to 45 degrees, 
all without pain.  Rotation was measured passively at 90 
degrees of abduction, with external rotation of 90 degrees 
and internal rotation of 80 degrees.  X-rays of the left 
shoulder showed no evidence of calcific tendinitis; the 
acromioclavicular joint appeared intact; the glenohumeral 
joint was unremarkable; there was minimal prominence at the 
inferior acromial margin that was not diagnostic of 
impingement (but mild impingement was not excluded); a view 
of the scapula showed no subluxation; and there was no 
significant radiographic residual from prior dislocation.  
The examiner diagnosed status post dislocation of the left 
shoulder with a current presentation of full motion of the 
shoulder and a general feeling of weakness and possible 
instability.  The examiner stated that the veteran appeared 
to be functioning without evidence of a major disability but 
with a suggestion of slight impairment on the basis of pain, 
weakness, and fatigability, and there was no indication of 
any obvious structural change, instability, or 
incoordination.  X-rays were interpreted as within normal 
limits.  

At the time of a VA examination in January 2006, the veteran 
reported that his left shoulder felt weaker than his right 
shoulder.  If he had to hold his arm above his head for any 
length of time, he became fatigued in the muscles of the 
shoulder and had to rest for 20 minutes.  He had had no 
surgery or injections into the shoulder.  He had no increased 
limitations with flare-ups or repetitive motion.  He had no 
incoordination or weakened movements, but he had fatigability 
and pain (but not a great deal of pain).  He was able to 
drive and take care of daily activities.  He used no 
assistive devices.  Examination of the left shoulder showed 
that it was well muscled.  There was no acromioclavicular 
tenderness or tenderness on moving the joint.  Range of 
motion was flexion and abduction to 170 degrees, adduction to 
30 degrees, and internal and external rotation to 9 degrees.  
He had good resistive strength.  The diagnosis was 
dislocation of the left shoulder without recurrent 
dislocations.  

At the time of a VA examination in February 2008, the veteran 
reported that he experienced daily mechanical left shoulder 
pain symptoms.  He complained of flare-up pain approximately 
twice a week, lasting for three to four hours.  He indicated 
that his last shoulder dislocation or subluxation was in 
1999.  He had not had any surgical or invasive treatment for 
his shoulder condition since his last examination.  Pain 
medications that he took for other disability were beneficial 
for relieving shoulder pain.  He denied any ill-effect on his 
employment by his shoulder condition other than increased 
pain symptoms associated with strenuous activities.  
Examination of the left shoulder showed that it was normal 
appearing, with no visible arthropathy and no muscle wasting 
or atrophy.  There was a negative Sulcus sign and negative 
drop arm test.  There was no anterior or posterior 
glenohumeral capsular laxity.  Shoulder apprehension and 
subacromial impingement signs were negative.  Range of motion 
was forward flexion to 180 degrees, abduction to 180 degrees, 
and external and internal rotation to 90 degrees each.  All 
degrees were the same both pre- and post-repetitive motion.  
There was no apparent pain, loss of motion, weakness, 
fatigability, or loss of coordination during or following 
three repetitions.  X-rays of the shoulder were normal.  The 
assessment was that the left shoulder clinical and 
radiographic examination was within normal limits.  

VA outpatient records show that on a physical examination in 
May 2005, the upper extremities were evaluated as normal.  
There was no specific treatment for a left shoulder 
disability.  

For the period prior to January 13, 2006, while the evidence 
suggested slight impairment of the left shoulder on the basis 
of pain, weakness, and fatigability, the criteria for a 10 
percent rating under Diagnostic Codes 5200, 5201, 5202, and 
5203.  That is, none of the following have been demonstrated:  
ankylosis of the scapulohumeral articulation, limitation of 
motion of the left arm at the shoulder level, malunion of the 
humerus with moderate deformity, recurrent dislocation of the 
humerus at the scapulohumeral joint, and malunion or nonunion 
of the clavicle or scapula.  The objective evidence cited 
above did not show any shoulder deformities, bony 
abnormalities, ankylosis, or dislocations.  

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.45, relating to functional loss due to pain, weakened 
movement, excess fatigability, etc., in addition to any 
limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, the record does not indicate that the 
veteran has such disabling pain or functional impairment 
resulting from his service-connected left shoulder disability 
to warrant a higher rating for left arm restrictions under 
the applicable limitation-of-motion codes.  The VA examiner 
specifically addressed such considerations as pain, fatigue, 
and weakness, and there is no objective evidence to show that 
pain on use or during flare-ups results in additional 
functional limitation to the extent that the left shoulder 
limitation of motion would warrant a compensable rating under 
Codes 5200 and 5201 for the period before January 13, 2006.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).

For the period beginning January 13, 2006, while there is 
evidence of shoulder pain and limitation of motion of the 
left arm at times (flexion and abduction to 170 degrees in 
January 2006), the restrictions are not so severe as to meet 
the criteria for a 20 percent rating under Diagnostic Codes 
5200, 5201, 5202, and 5203.  That is, none of the following 
have been demonstrated:  ankylosis of the scapulohumeral 
articulation, limitation of motion of the left arm at the 
shoulder level, malunion of the humerus with moderate 
deformity, recurrent dislocation of the humerus at the 
scapulohumeral joint, nonunion of the clavicle or scapula 
with loose movement, and dislocation of the clavicle or 
scapula.  The objective evidence cited above did not show any 
shoulder deformities, bony abnormalities, ankylosis, or 
dislocations.  

The Board has again considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, relating to functional loss due to pain, weakened 
movement, excess fatigability, etc., in addition to any 
limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, the record does not indicate that the 
veteran has such disabling pain or functional impairment 
resulting from his service-connected left shoulder disability 
to warrant a higher rating for left arm restrictions under 
the applicable limitation-of-motion codes.  The VA examiner 
specifically addressed such considerations as pain, fatigue, 
and weakness, and there is no objective evidence to show that 
pain on use or during flare-ups results in additional 
functional limitation to the extent that the left shoulder 
limitation of motion would warrant a higher rating under 
Codes 5200 and 5201 for the period beginning January 13, 
2006.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

As this is an initial rating case, consideration has been 
given to "staged ratings" for a left shoulder disability 
over the period of time since service connection became 
effective.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
Board concludes that, from the effective date of service 
connection in October 2004 to January 13, 2006, there have 
been no clinical findings to show that the veteran's left 
shoulder disability meets the criteria for a compensable 
rating, and that from January 13, 2006, there have been no 
clinical findings to show that the disability meets the 
criteria for a rating higher than 10 percent.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 

Bilateral Pes Planus

The veteran's bilateral pes planus has been evaluated as 
noncompensable ever since the effective date of service 
connection in October 2004 under 38 C.F.R. § 4.71a, 
Diagnostic Code 5276, for flat feet.  

Under Diagnostic Code 5276, the criteria for the next higher 
rating, 10 percent, are moderate flatfoot with weightbearing 
line over or medial to great toe, inward bowing of the tendo 
achillis, pain on manipulation and use of the feet.  

At the time of a pre-discharge VA examination in January 
2004, the veteran reported that use of arch supports tended 
to help relieve some of the discomfort in his feet.  He 
indicated that the pain he experienced was through the 
longitudinal arches and was somewhat affected by prolonged 
standing.  Examination of the feet revealed normal motor 
power with no indication of any deformity of the midtarsal 
joints.  In the diagnosis, the examiner stated that the 
veteran presented with evidence of chronic foot strain versus 
plantar fasciitis and that his feet appeared to be slightly 
symptomatic, but that there was no indication of disability 
or functional impairment at present.  X-rays showed bilateral 
pes planus.  

At the time of a VA examination in January 2006, the veteran 
reported continued pain in the feet on prolonged standing.  
He currently used over-the-counter inserts and heel cups, 
which gave some relief.  He used no special shoes.  He had a 
feeling on the outside of his right heel that it was giving 
away.  He was not missing work on account of the condition.  
Examination of the feet revealed mild bilateral pes planus.  
The Achilles tendons were aligned.  There was a normal gait 
and no evidence of abnormal weightbearing.  There were no 
calluses or hallux valgus deformity.  There was no tenderness 
on palpation of the heel or the plantar fascia.  The 
impression was mild pes planus.  

At the time of a VA examination in February 2008, the veteran 
described bilateral longitudinal plantar arch pain primarily 
affecting the calcaneal aspect.  He complained of flare-up 
pain approximately once every two weeks or so, lasting for 
about two hours.  He denied the use of custom molded or off-
the-shelf plantar arch supports.  He indicated that he 
previously wore gel-cushioned insoles during service but not 
any longer.  Pain medication taken for another disability was 
beneficial for relieving his foot pain symptoms.  There were 
no ill-effects of his condition on his employment other than 
increased pain symptoms associated with strenuous activities 
such prolonged walking or standing.  Examination of the feet 
revealed early hammertoes of second toes bilaterally.  
Bilateral longitudinal and transverse plantar arches were 
present, intact and nontender.  There were no fixed or 
flexible hind, mid, or forefoot deformities or abnormal 
motion.  There was no evidence of abnormal weightbearing.  
Bilateral Achilles tendons were intact, nontender, and of 
normal alignment.  There was 10 degrees of valgus angulation 
of the os calcis in relation to the long axis of the tibia 
present bilaterally.  X-rays of the feet showed no acute or 
recent fractures, significant arthritic changes, or focal 
areas of bone erosion or destruction; an extra ossicle was 
present in the right foot; and on weightbearing the 
longitudinal arches of both feet were quite flat.  The 
assessment was bilateral feet with early second toe hammertoe 
formation and radiographic pes planus.  

VA outpatient records do not show any specific treatment for 
pes planus.  On a physical examination in May 2005, the feet 
were normal in appearance, sensation per monofilament, and 
circulation/pulses.  

While there is evidence of bilateral arch pain in the feet, 
the criteria for a 10 percent rating under Diagnostic Code 
5276, namely, a moderate condition characterized by a 
weightbearing line over or medial to great toe, inward bowing 
of the tendo achillis, and pain on manipulation of the feet, 
have not been demonstrated.  

As this is an initial rating case, consideration has been 
given to "staged ratings" for bilateral pes planus over the 
period of time since service connection became effective.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board 
concludes that from the effective date of service connection 
in October 2004 the findings for the next higher rating have 
not been shown. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).  

Allergic Sinusitis and Rhinitis

The veteran's allergic sinusitis and rhinitis have been 
evaluated as noncompensable ever since the effective date of 
service connection in October 2004 under 38 C.F.R. § 4.97, 
Diagnostic Codes 6510, 6522.  

Under Diagnostic Code 6510, for chronic pansinusitis, the 
criteria for the next higher rating, 10 percent, is one or 
two incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  

A Note following this section provides that an incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.  The same criteria apply for the 
evaluation of ethmoid, frontal, maxillary, and sphenoid 
sinusitis. 38 C.F.R. § 4.97, Diagnostic Codes 6511, 6512, 
6513, and 6514.

Under Diagnostic Code 6522, for allergic or vasomotor 
rhinitis, the criteria for the next higher rating, 10 
percent, is a condition without polyps, but with greater than 
50 percent obstruction of nasal passage on both sides or 
complete obstruction on one side.

At the time of a pre-discharge VA examination in January 
2004, the veteran reported two or three attacks a month of 
sinus allergy that responded well to Sudafed and 
antihistamines.  Most post-nasal drainage was clear.  He did 
not recall any need for antibiotics at any time.  Examination 
of the nose showed that the airways were open.  There was no 
evidence of inflammation.  The maxillary sinuses were 
slightly tender.  There was no stenosis or nasal obstruction.  
The diagnosis was chronic allergenic sinusitis/rhinitis.  The 
diagnosis was confirmed on sinus X-rays, which showed 
findings consistent with sinusitis.  

At the time of a VA examination in August 2005, the veteran 
reported that he was doing reasonably well at present taking 
an inhaled nasal steroid and an antihistamine.  He did not 
give a history of acute or chronic sinusitis requiring 
antibiotics.  Examination of the nose showed slight swelling 
of the middle and inferior turbinates.  There was no mucopus 
present in the nose or nasopharynx.  Essentially, the nasal 
examination and examination of the oropharynx was 
unremarkable.  The diagnosis was history of allergic 
rhinitis, and the examiner commented that the veteran's 
symptoms seemed to be reasonably well controlled on 
medication.  

At the time of a VA examination in February 2008, the veteran 
complained of a combination of a stuffy head and post-nasal 
drainage and congestion.  He denied a history of recurrent or 
chronic sinus infections requiring antibiotics.  Examination 
of the nose showed mild swelling involving the middle and 
inferior turbinates.  There was approximately 30 percent 
nasal obstruction on the right side and 20 percent nasal 
obstruction on the left side.  There was no mucopus present 
in the nose or nasopharynx.  There were no nasal polyps or 
nasal crusting.  A CT scan of the paranasal sinuses revealed 
minimal left frontal ethmoid sinus disease, but otherwise 
there were no abnormalities.  The diagnosis was allergic 
rhinitis, and the examiner commented that the veteran's 
current symptoms would appear to be reasonably well 
controlled with a combination of non-sedating antihistamine 
and steroid nasal spray.  He also noted that the CT scan did 
not indicate evidence of significant sinusitis.   

VA treatment records show that on a physical examination in 
May 2005, the veteran reported post-nasal drip on a review of 
systems.  His nose was clinically evaluated as normal at that 
time.  The assessment included allergic rhinitis, and the 
veteran obtained his medication through VA.    

While there is objective evidence of mild swelling involving 
the middle and inferior turbinates and nasal obstruction in 
February 2008, it was not so severe as to meet the specific 
criteria for a 10 percent rating under Diagnostic Code 6522, 
namely, greater than 50 percent obstruction of nasal passage 
on both sides or complete obstruction on one side.  Also, 
while the veteran complained of allergy attacks, there is no 
objective evidence of incapacitating episodes of sinusitis 
requiring antibiotic treatment or of non-incapacitating 
episodes of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting to satisfy the criteria for a 
10 percent rating under Diagnostic Code 6510.  The examiners 
found that the veteran's symptoms seemed to be reasonably 
well controlled on a combination of medications.  



As this is an initial rating case, consideration has been 
given to "staged ratings" for allergic sinusitis and 
rhinitis over the period of time since service connection 
became effective.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board concludes that from the effective date of 
service connection in October 2004 the findings for the next 
higher rating have not been shown. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).  

Hypertension

The veteran's hypertension has been evaluated as 
noncompensable ever since the effective date of service 
connection in October 2004 under 38 C.F.R. § 4.104, 
Diagnostic Code 7101.  

Under Diagnostic Code 7101, for hypertensive vascular disease 
(hypertension and isolated systolic hypertension), the 
criteria for the next higher rating, 10 percent, are 
diastolic pressure predominantly 100 or more, or; systolic 
pressure predominantly 160 or more, or; a history of 
diastolic pressure predominantly 100 or more requiring 
continuous medication for control.

Service medical records show that the veteran's diastolic 
pressure readings were predominantly less than 100 (generally 
in the low to mid 90s towards the end of his period of 
service).  There were blood pressure readings of 130/100 in 
September 2003 and 140/100 in June 2004, but readings 
typically were lower, such as 126/92 and 134/96 in July 2003 
and 156/96 and 142/93 in July 2004.  Many other readings were 
even lower, such as at the time of a pre-discharge VA 
examination in January 2004.  His readings were 112/65 
(recumbent), 112/68 (sitting), and 120/75 (standing) then.  
It was noted that he had never been placed on 
antihypertensive medications.  The diagnosis was 
hypertension, which was confirmed on X-ray (left ventricular 
hypertrophy); an EKG was normal.  



At the time of a VA examination in January 2006, the veteran 
reported that he was being followed on a diet and exercise 
regimen and maintained on medication (Felodipine and 
Benazepril/hydrochlorothiazide).  Examination showed his 
blood pressure was 153/99, 166/84, and 120/94.  The 
impression was uncontrolled essential hypertension.  The 
examiner commented that the veteran was on three medications 
to control his blood pressure, and that he had no renal, 
cardiovascular, or cerebrovascular complications of 
hypertension.  

At the time of a VA examination in February 2008, the veteran 
was on medications for blood pressure control and no side 
effects were noted.  Examination showed his blood pressure 
was 131/85, 129/84, and 127/87.  The diagnosis was 
hypertension, currently controlled with three medications.  

VA outpatient records show that at the time of a physical 
examination in May 2005, the veteran's blood pressure reading 
was 140/72.  The assessment was chronic essential 
hypertension, not well controlled.  His medications were 
adjusted.  

Based on the foregoing evidence, although the veteran's 
hypertension is controlled with medication, his diastolic 
pressure readings are not shown to be predominantly 100 or 
more, and his systolic pressure readings are not shown to be 
predominantly 160 or more.  Thus, he has not met the criteria 
for a 10 percent rating under Diagnostic Code 7101.  

As this is an initial rating case, consideration has been 
given to "staged ratings" for hypertension over the period 
of time since service connection became effective.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  The Board concludes that 
from the effective date of service connection in October 2004 
the findings for the next higher rating have not been shown. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).  


	(ORDER ON NEXT PAGE)



ORDER

An initial compensable rating before January 13, 2006, and an 
initial rating higher than 10 percent from January 13, 2006, 
for a left shoulder disability is denied.

An initial compensable rating for bilateral pes planus is 
denied.

An initial compensable rating for allergic sinusitis and 
rhinitis is denied.  

An initial compensable rating for hypertension is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


